 1
 2
 3
 4
 5
 6
 7                               UNITED STATES DISTRICT COURT
 8                            SOUTHERN DISTRICT OF CALIFORNIA
 9
10        MARVIN HERNANDEZ, individually           Case No. 3:18-cv-01324-JAH-AGS
          and on behalf of all others similarly
11        situated,                                ORDER GRANTING DEFENDANTS
                                                   AUTOZONE, INC., AUTOZONERS,
12                          Plaintiff,             LLC AND AUTOZONE PARTS, INC.’S
                                                   MOTION TO COMPEL ARBITRATION
13                    v.                           AND STAY ACTION

14        AUTO ZONE, INC., a Nevada
          corporation; AUTOZONERS, LLC, a
15        Nevada limited liability company;
          AUTOZONE PARTS, INC., a Nevada
16        corporation; and DOES 1-50, inclusive,
17                          Defendants.
18
19                                         INTRODUCTION
20            Pending before the Court is Defendants Auto Zone, Inc., AutoZoners, LLC and
21   AutoZone Parts, Inc. (“Defendants”) Motion to Compel Arbitration and Stay Matter
22   Pending Arbitration or, in the Alternative, Motion to Dismiss Pursuant to Fed. R. Civ.
23   12(b)(1) and Request for Judicial Notice. See [Doc. Nos. 17-1, 17-2]. Plaintiff filed no
24   opposition. For the reasons set forth below, the Court GRANTS Defendants’ request for
25   judicial notice and GRANTS Defendants’ motion, staying the action pending arbitration.
26   //
27   //
28   //
                                                   1
                                                                             15cv1304 JAH (BGS)
 1                                         BACKGROUND
 2         On May 14, 2018, Marvin Hernandez (“Plaintiff”) filed a Class Action Complaint
 3   in state court bringing seven causes of action against Defendants pursuant to the California
 4   Labor Code and the California Business and Professions Code. See Doc. No. 1-2.
 5   Defendants filed a Notice of Removal on June 18, 2018. Doc. No. 1. On September 6,
 6   2018, Plaintiff filed his First Amended Class Action Complaint [Doc. No. 15] adding an
 7   eighth cause of action pursuant to California’s Private Attorneys General Act (“PAGA”).
 8   Shortly thereafter, Defendants filed the instant motion to compel arbitration and stay the
 9   matter or, in the alternative, to dismiss pursuant to Federal Rules of Civil Procedure (“Fed.
10   R. Civ. P.”) 12(b)(1).
11         Defendants’ motion sets forth the following background facts:
12
           On or about December 24, 2012, Plaintiff electronically executed an AutoZoners
13         Dispute Resolution Agreement (“Arbitration Agreement”), a mutual arbitration
14         agreement requiring: “…all such disputes to be resolved only by an arbitrator
           through final and binding arbitration and not by way of court or jury trial...[and
15         applying] to any dispute arising out of or related to [employees’] employment with
16         AutoZone or one of its affiliates, subsidiaries or parent companies or termination of
           employment.” He executed a second, substantively- identical Arbitration Agreement
17         on July 13, 2015.
18
           The Arbitration Agreements also provides [sic] a class, collective, and
19         representative waiver, stating that, “[t]here will be no right or authority for any
20         dispute to be brought, heard or arbitrated as a class, collective, or
           representative action (“Class Action Waiver”), and this Class Action Waiver
21         means neither party will have the right to participate in or be a representative
22         plaintiff in a class, collective or representative action.”

23         On October 29, 2014, former employee of AutoZoners, LLC, Jesse Alvarez, filed a
24         PAGA action against Defendant in San Bernardino County Superior Court. On
           December 1, 2014, Alvarez was removed to the Central District, where it is currently
25         pending.
26
27
28
                                                  2
                                                                                 15cv1304 JAH (BGS)
 1                                              DISCUSSION
 2          1. Motion to Compel Arbitration
 3          Defendants argue that Plaintiff’s first seven claims are subject to two valid,
 4   enforceable arbitration agreements which include a class waiver that requires arbitration
 5   on an individual basis. Both arbitration agreements are governed by the Federal Arbitration
 6   Act, 9 U.S.C. Section 1 et seq. (“FAA”).
 7          The “principal purpose” of the FAA is to “ensur[e] that private arbitration
            agreements are enforced according to their terms.” …Section 2 makes arbitration
 8
            agreements “valid, irrevocable, and enforceable” as written (subject, of course, to
 9          the saving clause); § 3 requires courts to stay litigation of arbitral claims pending
            arbitration of those claims “in accordance with the terms of the agreement”; and § 4
10
            requires courts to compel arbitration “in accordance with the terms of the agreement”
11          upon the motion of either party to the agreement (assuming that the “making of the
            arbitration agreement or the failure ... to perform the same” is not at issue). (Citations
12
            omitted).
13
14   AT&T Mobility LLC v. Concepcion, 563 U.S. 333, 344 (2011). Plaintiffs did not file an
15   opposition brief or a statement of non-opposition in response to Defendant’s motion.
16   Therefore, no issue as to the validity or enforceability of the agreements has been raised.
17   The Court finds the arbitration agreements “valid, irrevocable, and enforceable” as written,
18   requiring Plaintiff to submit his claims to arbitration in accordance with the terms of the
19   agreements.
20          2. Motion to Stay PAGA Claim
21          Defendants argue that like Alvarez, Plaintiff brings representative PAGA claims on
22   behalf of all similarly aggrieved non-exempt California employees of AutoZoners, LLC.
23   In addition, Defendants highlight that Plaintiff’s complaint seeks civil penalties based on
24   the same Labor Code provisions as the Alvarez complaint. Submitted as Exhibit A to the
25   Request for Judicial Notice1 is a copy of the complaint filed in Alvarez v. AutoZone, Inc.,
26
27
     1
      The court may judicially notice court filings and undisputed matters of public record. See Fed. R. Evid.
28   201(b); Harris v. Cty. Of Orange, 682 F.3d 1126, 1132 (9th Cir. 2012).
                                                        3
                                                                                           15cv1304 JAH (BGS)
 1   Case No. 5:14-cv-02471-VAP (SPx). Pursuant to the first-to-file-rule, Defendants request
 2   that Plaintiff’s representative, non-arbitrable, PAGA claim be severed and stayed pending
 3   arbitration of Plaintiff’s individual claims and pending the resolution of Alvarez.
 4         “The first-to-file rule allows a district court to stay proceedings if a similar case with
 5   substantially similar issues and parties was previously filed in another district court.” Kohn
 6   Law Grp., Inc. v. Auto Parts Mfg. Mississippi, Inc., 787 F.3d 1237, 1239 (9th Cir. 2015).
 7   The rule is generally applied “when a complaint involving the same parties and issues has
 8   already been filed….” Id. (quoting Alltrade, Inc. v. Uniweld Prods., Inc., 946 F.2d 622,
 9   625 (9th Cir.1991)). However, the parties and issues in both cases need not be identical,
10   only substantially similar. Id. at 1240. After a review of the pleadings in this action and the
11   Alvarez complaint, the Court finds the two actions involve substantially similar parties and
12   issues. Because the Alvarez complaint was filed more than three years prior to the
13   complaint in the instant action, the first-to-file rule is applicable and Plaintiff’s PAGA
14   claim shall be severed and stayed pending the resolution of Alvarez and the completion of
15   arbitration proceedings.
16         Accordingly IT IS HEREBY ORDERED:
17         1. Defendants’ motion to Compel Arbitration and Stay the Action is GRANTED.
18         2. Defendants’ Request for Judicial Notice is GRANTED.
19         3. Plaintiff Marvin Hernandez shall submit all of his individual claims, causes of
20             action one (1) through seven (7), against Defendants to binding arbitration in
21             accordance with the terms of the parties’ arbitration agreements.
22         4. Defendants’ motion to Dismiss Plaintiff Marvin Hernandez’s class action
23             allegations is GRANTED.
24         5. Plaintiff’s representative PAGA claim, alleged as the eighth cause of action, is
25             severed and stayed pending arbitration of Plaintiff’s individual claims and
26             pending the resolution of Alvarez v. AutoZone, Inc., Case No. 5:14-cv-02471-
27             VAP (SPx) (“Alvarez”).
28
                                                   4
                                                                                   15cv1304 JAH (BGS)
 1        6. This litigation, including all pending discovery not relating to the enforceability
 2           of the arbitration agreement, is stayed pending completion of the parties’
 3           arbitration.
 4
 5        IT IS SO ORDERED.
 6
 7   DATED: January 4, 2019
 8                                                   _________________________________
                                                     HON. JOHN A. HOUSTON
 9
                                                     UNITED STATES DISTRICT JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 5
                                                                               15cv1304 JAH (BGS)
